Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed the Applicant’s amendments and remarks and withdraws the previously applied rejection made under 35 USC 112(a) as presented in the non-final action dated March 18th 2021.
Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	The closest individual reference is considered to be European Patent Application EP 3540363 (hereinafter referred to as “the ‘363 application” or simply as “the reference”). The reference discloses a reflex sight with cant indicating reticle display that utilizes a tilt sensor, accelerometer and a processor to measure degrees of “extreme cant” and uses that measured information to illuminate corrective aiming markers (see Figs. 2a-5c). 
	This differs from the Applicant’s claimed invention in a number of ways. The Applicant’s device does not rely upon an active measurement of displacement angles and instead projects a reticle onto a reflective optical element such that the reticle image is larger than the display provided by the reflective surface (as illustrated in Applicant’s Figs. 16-18). This reticle projection includes aiming marks, exemplified in the figures by a central aiming point, as well as non-aiming marks that correspond to the outer boundary of the projected reticle. 
	The Applicant’s device interrelates the visibility of these marks with whether or not an operator is canted relative to the firearm. As an operator is in optical alignment with the optic axis defined by the sight and the muzzle end of a barrel, only the aiming mark is visible through the reflective surface (as shown in Applicant’s Fig. 15). As the operator skews left or right of said optic axis, the vantage point yielded by the operator’s off-axis vantage point no longer shows the central aiming mark at the center of the screen. As the skewed angle gets larger, the aiming mark gets further off-center and, at a large enough skew angle, the 
	The reference, and the prior art in general, address canting issues by measuring the angular displacement of a firearm and its corresponding optic. The Applicant’s invention does not perform any measurements whatsoever and does not concern itself with the cant angle of the firearm, per se. The device correlates the position of the firearm with the relative station of an operator and provide visual feedback to said operator when they are out of optic alignment with the sight and firearm.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach: “a reflective image projected onto the partially reflective optical element by the one or more light sources, the reflective image including: a reticle including one or more aiming marks and one or more non-aiming marks; wherein at an operable eye distance for the optical sight, when the one or more aiming marks are in a field of view of the optical sight, then the one or more non-aiming marks are outside the field of view of the optical sight.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.